Lawrence, Judge:
Tbe issue presented by tbe appeals for reap-praisement enumerated in schedule “A,” attached hereto and made a part hereof, is tbe proper dutiable value of certain importations of metal bird cages and stands.
Tbe respective parties have submitted said appeals for decision upon a stipulation to tbe effect that tbe metal bird cages and stands, and tbe issues, are tbe same in all material respects as those before tbe court in Spratts Patent America, Ltd. v. United States, 32 Cust. *527Ct. 583, Reap. Dec. 8285, tbe record in which case has been incorporated herein. It has been further agreed that there is no foreign, export, or United States value, as those values are defined in section 402 (c) (d) and (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c) (d) and (e)), as amended by the Customs Administrative Act of 1938, for such, or similar merchandise, and that the statutory cost of production of the articles involved is equal to the invoice price, less discounts of 2 per centum and 2}i per centum.
On the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of said act (19 U. S. C. § 1402 (f)), is the proper basis for the determination of the value of the metal bird cages and stands here involved, and that such value is equal to the invoice price, less discounts of 2 per centum and per centum.
Judgment will issue accordingly.